Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 21-28 are pending. Claims 1-20 are canceled.

Election/Restrictions
Applicant’s election without traverse of Claims 21-28 directed to an ionic material foam structure in the reply filed on December 8, 2020 is acknowledged.
Applicant has canceled by amendment claims directed to the non-elected process.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
The following legend entries in Fig. 4: Cu (Tang), Ni (Schaedler), Si (Moner-Girona), Si (Kucheyev), and Si (Tillotson), Carbon (Worsely).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
If the legend entries are intended to cite data presented references, such citations and any references to which they refer are not clearly identified either in the description or the descriptions of parent documents in the present family.

Claim Interpretation
The specification as a whole, in particular paragraph [0087] and Fig. 4 suggest that “bulk density” as used in the context of the present application refers to the bulk density of the material from which the foam is constructed (mass of the material per the volume occupied by the material) and “density” lacking the descriptive “bulk” refers to the overall mass of the foam per volume of the foam which includes interstitial volume that is not occupied by material.
Paragraph [0127] states: 
When used in conjunction with a numerical value, the terms can refer to a range of variation of less than or equal to ± 10% of that numerical value, such as  less than or equal to ±5%, less than or equal to ±4%, less than or equal to  ±3%, less than or equal to ±2%, less than or equal to ±1 %, less than or equal to ±0.5%, less than or equal to ±0.1 %, or less than or equal to  ±0.05%.

In view of the above statement, the ranges encompassed by claimed numerical values modified by the words “about” or “approximately” will be interpreted as encompassing a range             
                
                    
                        
                            
                                
                                ±
                                10
                                %
                            
                        
                    
                
            
         of the recited value, for example the phrase “about 0.1% of the bulk density” on the last line of claim 21 will be interpreted as encompassing as             
                
                    
                        
                            
                                
                                ±
                                10
                                %
                            
                        
                    
                
                ±
                0.01
                %
            
         or a range of 0.09% to 0.11% as 0.01% is 10% of 0.1%.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 claims an ionic material foam structure having a bulk density and comprising an interconnected nanoscale ionic material network structure of an ionic material. After listing the ionic materials encompassed by the claim, claim 21 recites “to produce an ionic material foam” on lines 5-6 of claim 21. It is not clear how “to produce an ionic material foam” on lines 5-6 limits the scope of claim 21, as the claim requires an ionic material foam structure comprising an interconnected nanoscale ionic material network structure of material selected from the recited list without the limitation of “to produce an ionic material foam”. As worded, claim 21 is directed to a foam structure comprising a network structure of material to produce a foam, and it is not clear if the foam that the material produces is different from the foam structure recited in the preamble of the claim. If the foam structure is the same as the foam, it is not clear how a foam structure which has been produced can comprise a network of material to produce the foam if the foam structure has already been produced, and “to produce an ionic material foam” in lines 5-6 introduces unnecessary confusion. If “to produce an ionic material foam” is intended to refer to a different foam from the ionic foam structure in the preamble, such distinction is not clear.

Claim 24 claims the network structure has a density between approximately 0.05% and 50% by volume; however, paragraph [0018] of the specification indicates that the 0.05% and 50% metric refers to the fraction of the bulk density, and claim 21 requires “the network structure has a density of about 0.1% of the bulk density”. If these two densities are the same value, such recitation would improperly broaden the scope of the dependent claim beyond that of the independent claim. 
Claims 22-28 are rejected under 35 USC 112(b) because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong (US20130202890).
Regarding claim 21, Kong discloses a foam structure (aerogel, Title, [0005]) which must necessarily have some bulk density by virtue of being made from some material. Kong discloses that the foam structure comprises an interconnected nanoscale network structure [0033], [0047], [0062]. Kong discloses embodiments in which the structure is formed of ionic material naming oxides and nitrides as ionic material types [0036], [0038]. Kong further discloses examples in which the structure is formed from TiO2 or MnO2 both of which are ionically bonded oxides 
The broadest overall density Kong discloses for the foam structure is 150 mg/cm3 or less, and the narrowest range for densities disclosed by Kong is of 3 mg/cm3 or less [0069], and claims an overall density of 4 mg/cm3 (claim 17). In addition to TiO2 or MnO2, Kong discloses specific ionic materials Kong discloses iron oxide, zinc oxide, manganese oxide, alkali-metal oxide, alkali-earth metal oxide [0038]. The bulk density of TiO2 material is 4230 mg/cm3 of MnO2 is 5030 mg/cm3, of ZnO is 5610 mg/cm3.                         
                            4
                            /
                            4230
                            =
                            0.0009
                            =
                            0.09
                            %
                        
                    . The broad ranges disclosed by Kong therefore encompass the claimed relative density, and when Kong’s disclosed 4 mg/cm3 is applied to TiO2, the relative density directly meets the approximately claimed value. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 22, all ranges of overall densities disclosed by Kong [0069] overlap the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 23, Kong discloses specific ionic materials Kong discloses iron oxide, zinc oxide, manganese oxide, alkali-metal oxide, alkali-earth metal oxide [0038] and suggests oxides formed from the metals: Sc, Y, Ti, Zr, Hf, Rf, V, Nb, Ta, Db, Cr, Mo, W, Sg, M, Tc, Re, Bg, Fe, Ru, Os, Hs, Co, Rh, Ir, Mt, Ni, Pd, Pt, Ds, Cu, Ag, Au, Rg, Zn, Cd, Hg, Cn. In [0037-38]. Kong therefore discloses or suggests forming structures from oxides of Ti, V, Cr, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Rh, Pd, Ag, Sn, Sb, La, Nd, Sm, Dy, Pt, Au [0037-38]. As a product by process limitation limits the patentability of a product by the structure implied by the step and not the manipulation of the step itself (MPEP2113), the broadest reasonable interpretation of an ionic material network structure made from a recited metal encompasses oxides of the recited metals, such as those by Kong.
2 example disclosed by Kong forms a gel at an occupied volume fraction of 0.16% (0.0016 Table 1). 
Regarding claims 25 and 27, Kong very broadly discloses an aspect ratio from 1 to infinity, but explicitly recites the range between about 1 and about 1000 [0042], and defines the aspect ratio as a length of the nanoscale structure to a cross-sectional dimension of the nanoscale structure (particle diameter) [0042]. The aspect ratio range disclosed by Kong overlaps or encompasses the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claims 26 and 28, Kong discloses nanostructures including nanotubes or nanowires [0012-13], [0041]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160030908 discloses a foam structure (aerogel) formed of an interconnected network of nanoscaled ionic material (TiO2) with a porosity up to 99.6% (density 0.4% of the bulk density) [0008].
Ni, W., Wu, H.B., Wang, B., Xu, R. and Lou, X.W. (2012), One‐Pot Synthesis of Ultra‐Light Nickel Nanofoams Composed of Nanowires and Their Transformation into Various Functional Nanofoams. Small, 8: 3432-3437. Discloses producing a low density nanostructured 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736